A party cannot appeal from a judgment or order entered against it upon its default (CPLR 5511; Salomon v Angsten, 63 AD3d 564 [2009]; Matter of Darryl P., 228 AD2d 176 [1996]). Since defendant failed to take a direct appeal from the order denying its motion to vacate the default, that order is not reviewable by this Court.
Were we able to reach the merits, we would affirm denial of the motion to vacate because no reasonable excuse was offered for defendant’s failure to answer or its failure to obtain counsel within 30 days of the withdrawal of its former counsel (see CPLR 321; Benson Park Assoc., LLC v Herman, 73 AD3d 464, 465 [2010]. Moreover, defendant’s alleged meritorious defenses are, at best, questionable.
We have considered defendant’s remaining arguments and find them unavailing. Concur — Andrias, J.E, Saxe, Sweeny, Acosta and Manzanet-Daniels, JJ.